MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                          Jul 26 2018, 7:32 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                      CLERK
                                                                           Indiana Supreme Court
court except for the purpose of establishing                                  Court of Appeals
                                                                                and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Sally Skodinski                                           Curtis T. Hill, Jr.
South Bend, Indiana                                       Attorney General of Indiana

                                                          James B. Martin
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

John F. Willis,                                           July 26, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-518
        v.                                                Appeal from the St. Joseph Circuit
                                                          Court
State of Indiana,                                         The Honorable John E. Broden,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Andre B.
                                                          Gammage, Magistrate
                                                          Trial Court Cause No.
                                                          71C01-1611-FC-56



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-518 | July 26, 2018                       Page 1 of 4
                                        Statement of the Case
[1]   John Willis appeals his sentence following his convictions for three counts of

      nonsupport of a dependent child, two as Class C felonies and one as a Level 6

      felony. He presents a single issue for our review, namely, whether his sentence

      is inappropriate in light of the nature of the offenses and his character. We

      affirm.


                                  Facts and Procedural History
[2]   Willis has five children. On September 5, 1997, a trial court ordered Willis to

      pay child support for his daughter A.W. in the amount of $62 per week. On

      February 22, 1999, a trial court ordered Willis to pay child support for his son

      J.W. in the amount of $63 per week. As of February 12, 2013, Willis had

      accumulated a support arrearage with regard to J.W. totaling $41,320.54. And

      as of February 24, 2015, Willis had accumulated a support arrearage with

      regard to A.W. totaling $46,584.30.


[3]   The State charged Willis with three counts of nonsupport of a dependent child,

      two as Class C felonies and one as a Level 6 felony.1 Willis pleaded guilty as

      charged, and the trial court accepted his plea and entered judgment of

      conviction accordingly. Following a sentencing hearing, the trial court




      1
        Two of the counts related to nonpayment of child support for A.W.—the first count for nonpayment from
      1994 to June 2014 and the second count for nonpayment from July 2014 to February 2015. The relevant
      statute, Indiana Code Section 35-46-1-5, was amended effective July 1, 2014, to eliminate the $15,000
      threshold and to change the offense from a Class C or D felony to a Level 5 or 6 felony.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-518 | July 26, 2018                 Page 2 of 4
      sentenced Willis to consecutive six-year sentences on the two Class C felony

      counts with four and one-half years suspended on each count and the one and

      one-half year executed portions to be served on work release. And the trial

      court imposed a suspended two-year sentence on the Level 6 felony conviction

      to be served concurrent with the sentences on the other two counts. This appeal

      ensued.


                                     Discussion and Decision
[4]   Willis asserts that his sentence is inappropriate in light of the nature of the

      offenses and his character. As we have explained:


              Indiana Appellate Rule 7(B) permits an Indiana appellate court
              to “revise a sentence authorized by statute if, after due
              consideration of the trial court’s decision, the Court finds that the
              sentence is inappropriate in light of the nature of the offense and
              the character of the offender.” We assess the trial court’s
              recognition or nonrecognition of aggravators and mitigators as an
              initial guide to determining whether the sentence imposed was
              inappropriate. Gibson v. State, 856 N.E.2d 142, 147 (Ind. Ct.
              App. 2006). The principal role of appellate review is to “leaven
              the outliers.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). A defendant must persuade the appellate court that his or
              her sentence has met the inappropriateness standard of review.
              Roush v. State, 875 N.E.2d 801, 812 (Ind. Ct. App. 2007).


      Robinson v. State, 61 N.E.3d 1226, 1228 (Ind. Ct. App. 2016).


[5]   Here, Willis contends that his aggregate twelve-year sentence with three years

      executed on work release is inappropriate in light of the nature of the offenses

      because, while his “arrearage is substantial,” there was “no evidence of

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-518 | July 26, 2018   Page 3 of 4
      hardship or sacrifice suffered by the children or the custodial parents” and he

      took responsibility with his guilty plea. Appellant’s Br. at 8. He asserts that his

      sentence is inappropriate in light of his character because his criminal history is

      minor, he has been employed, and he pleaded guilty.


[6]   However, we cannot say that Willis’ sentence is inappropriate. Regarding the

      nature of the offenses, Willis’ child support arrearages exceed $40,000 each,

      more than double the statutory threshold for a Class C felony under Indiana

      Code Section 35-46-1-5 (2013). Regarding his character, Willis’ criminal

      history includes three misdemeanors: criminal conversion, a hit and run, and

      battery. While his criminal history is modest, his failure to support his children

      reflects poorly on his character. And Willis offers no excuse in mitigation of his

      nonpayment of child support. We cannot say that Willis’ aggregate sentence of

      three years executed to work release is inappropriate, and we affirm his

      sentence.


[7]   Affirmed.


      Crone, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-518 | July 26, 2018   Page 4 of 4